Title: Dumas to the American Commissioners, 10 April 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
La haie 10e Avril 1778
Les conseillers du Committé d’Hollande, après avoir été, par pure formalité, chez eux ad referendum (car on n’a pas même daigné de délibérer de nouveau là-dessus) sont revenus ici: l’augmentation demandée par le Corps des Nobles est refusée tout net. C’étoit le dernier effort du Parti Anglois, la seule lueur d’espérance qu’il avoit encore, de pouvoir engager la République à quelque démarche dont on pût tirer parti pour l’Angleterre. La voilà donc vaincue, cette cabale. J’ai même lieu de croire qu’on commencera déjà, dans l’Assemblée actuelle, à mettre sur le tapis la maniere dont on s’y prendra pour s’approcher insensiblement de l’Amérique. Vous comprenez, Messieurs, que je tiens cela de source. J’ai déjà prévenu Mr. Van B[leiswijk] de la possibilité de quelque ouverture prochaine de votre part; et il n’en a nullement été effrayé. En attendant, je continue de les allarmer avec succès sur la rivalité d’Ostende: ce que le grand F[acteu]r approuve beaucoup. Dort et Harlem sont d’accord avec Amsterdam, qui d’ailleurs suffiroit toute seule, pour dérouter la cabale Angloise. Je sai d’une autre source, également sure, que la province de Zélande a déjà donné ordre à ses Capitaines de Hautbord, de rendre le salut aux Américains. Je sai aussi où va Mr. Deane, avec qui, et comment. Dieu les conduise tous, et les ramene bientôt à bon Port, rebus prospere gestis. J’ai fini la Piece que Mr. A. Lee m’a envoyée; j’y ai ajouté à la fin des preuves historiques. Je vais mettre le tout au net, et le faire imprimer en Hollandois et en François. Je n’ai point de Lettres d’Allemagne. Mais je sais cependant que les hostilités y commenceront avec le mois prochain. Entre nous, il est bon pour la France et pour nous, que les Allemands se prennent par les oreilles. Je suis avec respect, Messieurs, Votre très humble et très obéissant serviteur
D.
Paris à l’hon. Commission Pl. des E.U. de l’Am. S.
 
Addressed: à l’honorable Commission / Plenipotentiaire des Etats-Unis / de l’Amérique Septentrionale / Paris.
